                      Case 1:21-cr-00344-JDB Document 14 Filed 05/19/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            DISTRICT OF District
                                             __________ COLUMBIA of __________


             UNITED STATES OF AMERICA                          )
                             Plaintiff                         )
                                v.                             )      Case No. 21 CR 344 (JDB)
                  ABRAM M. MARKOFSKI                           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Abram M. Markofski                                                                                            .

           May 19, 2021
Date:
                                                                                         Attorney’s signature


                                                                                          Brian C. Spahn
                                                                                     Printed name and bar number
                                                                                        Godfrey Kahn, S.C.
                                                                                  833 E. Michigan Avenue, Suite 1800
                                                                                         Milwaukee, WI 53202

                                                                                               Address

                                                                                        bspahn@gklaw.com
                                                                                            E-mail address

                                                                                          (414) 273-3500
                                                                                          Telephone number



                                                                                             FAX number
